DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend from claims 7 and 19 are rejected due to its dependency. 
Claim 7 recites the limitation "the distal end of the optical waveguide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the proximate end of the tube" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the predetermined portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7,14-17, 19-20, 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley, Jr. et al. (US 5,085,216; hereinafter Henley) in view of Kimball et al. (US 6,162,494; hereinafter Kimball)
For claims 1, 5-7, 19-20,33-34 Henley discloses a medical feeding tube kit (feeding tube assembly 11) comprising a medical feeding tube (tube 12) and at least one feeding tube position confirmation device (stiffener 21 with pH indicator 25) operable to confirm the position of a predetermined portion of a medical feeding tube in 
Henley fails to disclose the position confirmation device comprising waveguides. However, Kimball teaches a pH measuring device for biological samples wherein the device comprises a single waveguide or bundle of waveguides the input and output optical signals (fiber 12; see col. 5, lines 45-54; col. 9, lines 3-11 of Kimball),color changing/pH sensitive dye that act as pH sensing means (sensing chemistry layer 20; see col. 1, lines 45-54; col. 7, line 49 of Kimball), and an optical reflective coating (reflective overcoat layer 22; see col. 12, lines 10-13). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position confirmation device of Henley such that is comprised the optical pH sensor as taught by Kimball (versus the pH indicator 25 at the end of the stiffener) to provide means to detect/view change in the pH indicator at the remote location for it is well known to use fiber optic approaches for making measurements at remote locations (see col. 1, lines 26-37 of Kimball) and such optical sensor would provide means to detect pH and proper location of the feeding tube without having to remove the pH sensing means from the feeding tube before proper placement is determined. In other words, 
For claims 15-16, Henley further discloses the pH indicator to change at a pH less than 6 (see col. 1, lines 41-45 and col. 2, lines 26-39; pH indicator changes color when in present of stomach acid which is has pH less than 6).
Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley, Jr. et al. (US 5,085,216; hereinafter Henley) in view of Kimball et al. (US 6,162,494; hereinafter Kimball) as applied to claim 1 above and in further view of Thomas et al. (“Confirmation of Nasogastric Tube Placement by Colorimetric Indicator Detection Carbon Dioxide: A Preliminary Report", J Am College of Nutri. 1998, v1, No. 2: pgs. 195-197; hereinafter Thomas).
For claim 17, Henley in view of Kimball teaches the device and method of claims 33 and 48, but Henley fails disclose the sensor means comprising a CO2 sensitive color change indicator operable to change color upon positioning of the predetermined portion of the said tube in the respiratory system of human or animal body. However, Thomas teaches using colorimetric indicators to detect carbon dioxide in placing feeding tubes (Thomas; title). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device/method taught by Henley in view of Kimball such that sensor was sensitive to CO2 as taught by Thomas because 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791